Case 2:20-cv-00966-NR Document 105 Filed 07/16/20 Page 1 of 3

IN THE UNITD STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF

PENNSYLVANIA
DONALD J. TRUMP
FOR PRESIDENT, IN., et al., (
(
Plaintiffs, (
(
(
Vv. (
(
KATHY BOOCKVAR, et al., (
(
Defendants. (No. 2:20-cv-966-NR

ENTRY OF APPEARANCE

Kindly enter my appearance of record on behalf of Defendant Warren County Board of

Elections in the above matter.

    

COUNSEL QF RECORD:
Nathaniel J. Schmidt, Esquire.
Supreme Court No. 201508

315 Second Avenue, Suite 704
P.O. Box 746

Warren, PA 16365

Phone: 814-723-8665

Fax: 814-723-3413
contact@theschmidtlawfirm.com

Attorney for Defendant
Warren County Board of Elections

DATED: July 13, 2020

 
Case 2:20-cv-00966-NR Document 105 Filed 07/16/20 Page 2 of 3

IN THE UNITD STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF

PENNSYLVANIA
DONALD J. TRUMP
FOR PRESIDENT, IN., et al., (
(
Plaintiffs, (
(
(
v. (
(
KATHY BOOCKVAR, et al., (
(
Defendants. ( No. 2:20-cv-966-NR

CERTIFICATE OF SERVICE
I, Nathaniel J. Schmidt certify that on this date [ caused a true and correct copy of the
foregoing entry of appearance to be served by U.S. First Class Mail upon the following counsel

of record and the following unrepresented patties:

Ronald L. Hicks
Jeremy A. Mercer
Russell D. Giancola
PORTER WRIGHT MORRIS & ARTHUR, LLP
Six PPG Place, Third Floor
Pittsburgh, PA 15222

 
Case 2:20-cv-00966-NR Document 105 Filed 07/16/20 Page 3 of 3

Matthew E. Morgan
Justin Clark
ELECTIONS LLC
1000 Maine Ave., SW, 4" Floor
Washington, DC 20224

Counsel for Plaintiffs

YY a bi iY x, / oa
VV. WAY
Dated: July 13, 2020 A

x ty Lf

 

Nathbnie J SF Fscuine

 
